Exhibit 10.11

THIS DOCUMENT PREPARED BY AND

AFTER RECORDING RETURN TO:

 

A. Michelle Willis, Esq.

 

Cross Reference:

Troutman Sanders LLP

 

600 Peachtree Street, NE

Suite 5200

Atlanta, Georgia 30308

 

Mortgage Book Volume 33980, Page 33,

Allegheny County, Pennsylvania records

THIRD AMENDMENT TO OPEN-END MORTGAGE,

SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND

RENTS AND FIXTURE FILING

This Third Amendment to Open-End Mortgage, Security Agreement, Assignment of
Leases and Rents and Fixture Filing (“Amendment”) is made and entered into as of
December 4, 2009, effective as of November 30, 2009, by and between WELLS VAF –
3000 PARK LANE, LLC, a Delaware limited liability company, whose address is 6200
The Corners Parkway, Suite 250, Norcross, Georgia 30092 (“Mortgagor”), and BANK
OF AMERICA, N.A., a national banking association (as successor by merger to
LaSalle Bank National Association), whose place of business is Bank of America
Plaza, Suite 600, 600 Peachtree Street, N.E., Atlanta, Georgia 30308, Attn:
Commercial Real Estate Banking (“Administrative Agent”);

W I T N E S S E T H :

WHEREAS, Administrative Agent, certain other financial institutions from time to
time party thereto (“Lenders”), and Wells Mid Horizon Value Added Fund I, LLC, a
Georgia limited liability company (“Borrower”), have entered into that certain
Credit Agreement dated as of June 30, 2006, as amended by that certain First
Consolidated Amendatory Agreement dated as of November 21, 2008, by and between
Administrative Agent and Borrower, as further amended by that certain Second
Consolidated Amendatory Agreement dated as of June 30, 2009, by and between
Administrative Agent and Borrower, as further amended by that certain Third
Consolidated Amendatory Agreement dated as of September 30, 2009, by and between
Administrative Agent and Borrower, and as is being amended contemporaneously
herewith by

 

PAGE 1



--------------------------------------------------------------------------------

the Fourth Consolidated Amendatory Agreement, as hereinafter defined (as amended
and as it may hereafter be further amended, modified, supplemented, restated,
extended, or renewed and in effect from time to time, the “Credit Agreement”),
which Credit Agreement sets forth the terms and conditions of a loan from
Administrative Agent and Lenders to Borrower in an original principal amount up
to Twenty-Five Million and No/100 Dollars ($25,000,000.00) (the “Loan”);

WHEREAS, the Loan is evidenced by that certain Note dated as of June 30, 2009
and, potentially, certain additional Notes upon and of such other date that any
additional financial institution becomes a Lender under the Credit Agreement,
executed by Borrower and payable to the order of each Lender in the aggregate
principal face amount of Twenty-Five Million and No/100 Dollars ($25,000,000.00)
(such notes, as they may hereafter be renewed, extended, supplemented, increased
or modified in effect from time to time, and all other notes given in
substitution therefor, or in modification, renewal or extension thereof, in
whole or in part, are hereinafter collectively called the “Note”);

WHEREAS, to secure the Loan, inter alia, Mortgagor made, executed, and delivered
to Administrative Agent for the benefit of Lenders that certain Open-End
Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Filing
dated as of January 31, 2008, and recorded in Mortgage Book Volume 34980, Page
33, as Instrument Number 2008-9653, Allegheny County, Pennsylvania records, as
amended by that certain First Amendment to Open-End Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing dated as of
June 30, 2009, and recorded in Mortgage Book 36922, Page 320, as Instrument
Number 2009-62161, aforesaid records, and as further amended by that certain
Second Amendment to Open-End Mortgage, Security Agreement, Assignment of Leases
and Rents and Fixture Filing dated as of September 30, 2009, and recorded in
Mortgage Book 37287, Page 130, as Instrument Number 2009-                    ,
aforesaid records (as so amended, and as it may hereafter be renewed, extended,
supplemented, increased or modified and in effect from time to time, and all
other security instruments given in substitution therefor, or in modification,
renewal or extension thereof, in whole or in part, is herein called the
“Mortgage”; the Credit Agreement, the Note, the Mortgage and all other documents
executed in connection with the Loan collectively the “Loan Documents”),
granting Administrative Agent a lien on certain real property owned by Mortgagor
as described therein (the “Property”);

WHEREAS, the Loan will mature on November 30, 2009, and Borrower has requested
that Administrative Agent and Lenders extend the maturity date and make certain
other amendments to the Loan Documents, and Administrative Agent, Lenders and
Borrower are contemporaneously herewith entering into that certain Fourth
Consolidated Amendatory Agreement dated on or about the date hereof to effect
said extension and other modifications (the “Fourth Amendment”); and

WHEREAS, Administrative Agent and Lenders have agreed to amend the Mortgage as
hereinafter provided.

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein, and the sum of Ten and No/100 Dollars ($10.00), paid in hand by each
party to the other, the receipt, adequacy and sufficiency of all of which are
hereby acknowledged, the parties agree as follows:

 

PAGE 2



--------------------------------------------------------------------------------

1.        Amendment of Loan Documents.    The Mortgage is amended hereby such
that all references therein to the “Mortgage” shall be deemed to include all
amendments and modifications thereto (including, without limitation, this
Amendment), as may now exist or as may be hereafter executed by Mortgagor and
Administrative Agent.

2.        Relationship of Mortgagor and Borrower.    Mortgagor acknowledges that
it is a wholly owned subsidiary of Borrower. Mortgagor further acknowledges that
it received a material and substantial benefit by entering into the Mortgage,
and is receiving a material and substantial benefit from the extension of the
maturity of the Credit Agreement, because Borrower made funds available to
Mortgagor for the purchase of the Property and without the granting of the
Mortgage to Administrative Agent said funds would not have been available to
Borrower, and accordingly, Mortgagor acknowledges and agrees that the Mortgage
was at the time made supported by reasonable and adequate consideration.
Further, Mortgagor did not intend to defraud any of its creditors by execution
and delivery of the Mortgage. Mortgagor was not insolvent, and Mortgagor was not
rendered insolvent by virtue of such Mortgage. Mortgagor entered into the
Mortgage, and is consenting hereby to the Fourth Amendment, after a
determination by Mortgagor that, in its opinion, the fair market value of the
benefits to be derived by it from such execution of the Mortgage and the
extension of maturity effected by the Fourth Amendment equaled or exceeded the
cost and expense incurred by Mortgagor under or in connection with the Mortgage.

3.        Consent to Fourth Amendment.    Mortgagor consents to each and every
term of the Fourth Amendment and acknowledges that the term of the Credit
Agreement is extended thereby.

4.        Counterparts.    This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument; and any signature page from any such counterpart or any electronic
facsimile thereof may be attached or appended to any other counterpart to
complete a fully executed counterpart of this Agreement and any telecopy or
other facsimile transmission of any signature shall be deemed an original and
shall bind such party.

5.        Governing Law.    This Amendment shall be governed by, and construed
in accordance with, the laws of the State of Pennsylvania.

6.        Binding; Successors and Assigns.    This Amendment shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties hereto.

7.        Ratification.    The Loan Documents, as amended herein and by the
Fourth Amendment, remain in full force and effect in accordance with their
respective terms, and Mortgagor and Administrative Agent hereby ratify and
affirm the same. Mortgagor acknowledges that it is fully obligated under the
terms of the Mortgage, that it has no offsets or defenses with respect to its
obligations thereunder, and that it has no claims or counterclaims against
Administrative Agent or any of the Lenders, whether related to the Loan or
otherwise.

 

PAGE 3



--------------------------------------------------------------------------------

8.        No Novation.    Borrower, Administrative Agent, and Lenders hereby
agree that nothing herein or in the other Loan Documents, as modified hereby,
shall in any way waive Administrative Agent’s or Lenders’ rights, powers or
remedies under the Loan Documents; (ii) shall in any way limit, impair or
prejudice Administrative Agent or Lenders from exercising any past, present or
future right, power or remedy from and after the date hereof under the Loan
Documents; and (iii) shall not constitute or be deemed to be a novation of the
indebtedness evidenced and secured by the Loan Documents.

9.        Incorporation of Recitals.    The recitals set forth at the beginning
of this Amendment are confirmed by the parties as true and correct and are
incorporated herein by reference. The recitals are a substantive, contractual
part of this Amendment.

[Remainder of page intentionally left blank]

 

PAGE 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor and Administrative Agent have executed and sealed
this Amendment as of the day and year first above written.

 

MORTGAGOR:

WELLS VAF – 3000 PARK LANE, LLC, a Delaware limited liability company

By:

 

Wells Mid-Horizon Value-Added Fund I, LLC,

a Georgia limited liability company, its Sole Member

 

By:

 

  Wells Investment Management Company,

   

  LLC, its Manager

 

By:

 

/s/ Kevin A. Hoover                    (Seal)

   

           Kevin A. Hoover

   

           President

 

STATE OF Georgia                                

 

)

 

) SS.

COUNTY OF Fulton                              

 

)

I, Jackie Nagle and for said County, in the State aforesaid, do hereby certify
that Kevin A. Hoover, the President of Wells Investment Management Company, LLC,
the Manager of Wells Mid-Horizon Value-Added Fund I, LLC, the sole member of
Wells VAF-3000 Park Lane, LLC, who is personally known to me to be the same
person whose name is subscribed to the foregoing instrument as such officer,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said officer, for the uses and purposes therein set
forth.

GIVEN under my hand and notarial seal, this 4th day of December, 2009.

 

/s/ Jacquelyn C. Nagle

NOTARY PUBLIC

My Commission Expires:

Jacquelyn C. Nagle

Fulton Co., GA

My commission expires Aug 3, 2013

[Signatures continued on following page]

 

PAGE 5



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., a national banking association (as successor by merger to
LaSalle Bank National Association), as Administrative Agent

By:

 

/s/ Lissette Rivera-Pauley

 

        Lissette Rivera-Pauley

 

        Vice President

 

        [BANK SEAL]

 

STATE OF Georgia                                

  )   ) SS. COUNTY OF Cobb                                   )

I, Robin Allen and for said County, in the State aforesaid, do hereby certify
that Lissette Rivera-Pauley, the Vice President of Bank of America, N.A., a
national banking association, who is personally known to me to be the same
person whose name is subscribed to the foregoing instrument as such officer,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said officer, for the uses and purposes therein set
forth.

GIVEN under my hand and notarial seal, this 4th day of December, 2009.

 

/s/ Robin Allen

NOTARY PUBLIC

My Commission Expires:

July 13, 2012

 

PAGE 6